Title: Abigail Adams to John Adams, 5 September 1782
From: Adams, Abigail
To: Adams, John


     
      My dearest Friend
      
       Sepbr. 5 1782
      
     
     Your kind favours of May 14th and June 16th came to Hand last Evening; and tho I have only just time to acknowledge them, I would not omit a few lines; I have written before by this vessel; which is Bound to France. Mr. Allen your old fellow traveller is a passenger on Board, and promises to be attentive to the Letters. In my other Letter I mention a serious proposal made in a former; but do not inform you of the Nature of it, fearing a rejection of my proposal and it is of so tender a Nature I could scarcly bear a refusal; yet should a refusal take place, I know it will be upon the best grounds and reasons. But your mention in your two kind favours, your wishes with more seariousness than you have ever before exprest them, leads me again to repeat my request; it is that I may come to you, with our daughter, in the Spring, provided You are like to continue abroad. In my other Letter I have stated to you an arrangement of my affairs, and the person with whom I would chuse to come; I have slightly mentiond it to him; and he says he should like it exceedingly and I believe would adjust his affairs and come with me. Mr. Smith is the person I mean, I mention him least my other Letter should fail.
     I am the more desirious to come now I learn Mr. Thaxter is comeing home. I am sure you must feel a still greater want of my attention to you. I will endeavour to find out the disposition of Congress, but I have lost my intelligence from that Quarter by Mr. Lovels return to this State. I have very little acquaintance with any Gentleman there. Mr. Jackson and Mr. Osgood are the only two Members there from this State. Mr. Lovell has lately returnd. I will see him and make some inquiry; as to peace you have my opinion in the Letter referd to by this vessel.
     The acknowledgment of our Independance by the United provinces is considerd here as a most important Event, but the Newspapers do not anounce it to the world with that Eclat, which would have been rung from all Quarters had this Event been accomplished by a certain character. Indeed we have never received an official account of it untill now. Let me ask you Dear Friend, have you not been rather neglegent in writing to your Friends? Many difficulties you have had to encounter might have been laid open to them, and your character might have had justice done it. But Modest Merrit must be its own Reward. Bolingbrook in his political tracts observes, rather Ironically (but it is a certain fact,) that Ministers stand in as much need of publick writers, as they do of him. He adds, “in their prosperity they can no more subsist without daily praise, than the writers without daily Bread, and the further the Minister extends his views the more necessary are they to his Support. Let him speak as contemptuously of them as he pleases, yet it will fare with his ambition, as with a lofty Tree, which cannot shoot its Branches into the Clouds unless its Root work into the dirt.”
     You make no mention of receiving Letters from me, you certainly must have had some by a vessel which arrived in France some time before the Fire Brand reachd Holland. She too had Letters for you.
     Accept my acknowledgement for the articles sent. As the other arrived safe, I could have wished my little memorandom by the Fire Brand had reachd you before this vessel saild; but no Matter, I can dispose of them. My Luck is great I think. I know not that I have lost any adventure you have ever sent me. Nabby requests in one of her Letters a pair of paste Buckles. When your hand is in you may send a pair for me if you please.
     Adieu my dearest Friend. Remember that to render your situation more agreable I fear neither the Enemy or old Neptune, but then you must give me full assureance of your intire approbation of my request. I cannot accept a half way invitation. To say I am happy here, I cannot, but it is not an idle curiosity that make me wish to hazard the Watery Element. I much more sincerely wish your return. Could I hope for that during an other year I would endeavour to wait patiently the Event.
     
      Once more adieu. The Messenger waits and hurrys me.—Ever Ever yours,
      Portia
     
    